779 N.W.2d 508 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David James MATHIS, Defendant-Appellant.
Docket No. 139142. COA No. 290470.
Supreme Court of Michigan.
March 29, 2010.

Order
By order of January 29, 2010, the prosecuting attorney was directed to answer the application for leave to appeal the May 12, 2009 order of the Court of Appeals. On order of the Court, the answer having *509 been received, the application for leave to appeal is again considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).